Case 0:20-cv-62391-WPD Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 6




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-62391

 MAAZ ISRAR,

        Plaintiff,

 v.

 NAVIENT SOLUTIONS, LLC,

        Defendant.

 ____________________________________/

                  FIRST AMENDED CLASS ACTION COMPLAINT SEEKING
                     INJUNCTIVE RELIEF AND STATUTORY DAMAGES

        Plaintiff MAAZ ISRAR (“Plaintiff”), individually and on behalf of all those similarly

 situated, sues Defendant NAVIENT SOLUTIONS, LLC (“Defendant”) for violations of 15 U.S.C.

 § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq.,

 the Florida Consumer Collection Practices Act (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

 28 U.S.C § 1337.

        2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                          PARTIES

        3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.




                                                                                                                 PAGE | 1 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62391-WPD Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 6




         4.         Defendant is a Delaware limited liability company, with its principal place of

 business located in Herndon, Virginia.

         5.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         6.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

                                           DEMAND FOR JURY TRIAL

         7.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

 counts and any issues so triable.

                                             FACTUAL ALLEGATIONS

         8.         This action involves an alleged debt arising from a transaction between Defendant,

 and Plaintiff, of which was primarily for the personal benefit of Plaintiff, Plaintiff’s family, as well

 as members of Plaintiff’s household (the “Consumer Debt”). Specifically, the Consumer Debt is

 the money Defendant claims it is owed for educational loans afforded to Plaintiff.

         9.         Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         10.        Defendant is a business entity engaged in the business of collecting consumer debts.

         11.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         12.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).

         13.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(5); Fla. Stat. § 559.55(6).




                                                                                                                  PAGE | 2 of 6
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-62391-WPD Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 6




         14.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

 1692a(3).

         15.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(6); Fla. Stat. § 559.55(7).

         16.        On a date better known by Defendant, it began attempting to collect the Consumer

 Debt from Plaintiff.

         17.        On a date better known by Defendant, Defendant left a voice message (the “Voice

 Message”) lasting one (1) minute and twenty-seven (27) seconds on Plaintiff’s cellphone.

         18.        In the Voice Message, Defendant never disclosed that the Voice Message is a

 communication from a Debt Collector.

         19.        In the Voice Message, Defendant never disclosed that Defendant is a Debt

 Collector.

         20.        Defendant engaged in activity constituting “any action to collect [a] debt” by

 sending the Voice Message to Plaintiff. See Fla. Stat. § 559.715.

         21.        The Voice Message is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

         22.        The Voice Message was required to comply with, among other things, the

 disclosure requirements of 15 U.S.C. § 1692e(11) (“The failure to disclose in the initial written

 communication with the consumer and, in addition, if the initial communication with the consumer

 is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and

 that any information obtained will be used for that purpose, and the failure to disclose in

 subsequent communications that the communication is from a debt collector,..”).




                                                                                                                  PAGE | 3 of 6
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-62391-WPD Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 6




         23.     The Voice Message does not comply with the disclosure requirements of 15 U.S.C.

 § 1692e(11).

                                            COUNT I
                                  VIOLATION OF 15 U.S.C. § 1692e(11)

         24.     Plaintiff incorporates by reference paragraphs 1-23 as though fully set forth herein.

         25.     The sixteen subsections of §1692e set forth a non-exhaustive list of practices that

 fall within this ban, including, but not limited to: “[t]he failure to disclose in the initial written

 communication with the consumer and, in addition, if the initial communication with the consumer

 is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and

 that any information obtained will be used for that purpose, and the failure to disclose in

 subsequent communications that the communication is from a debt collector….” See 15 U.S.C. §

 1692e(11).

         26.     As stated above, Defendant left the Voice Message on Plaintiff’s cellphone in an

 attempt to collect the Consumer Debt. Notwithstanding whether the Voice Message was

 Defendant’s initial communication with Plaintiff, nowhere in the Voice Message does Defendant

 state that it (Defendant) is a debt collector, nor does the Voice Message state that it (the Voice

 Message) is a communication from a debt collector.

         27.     Accordingly, Defendant violated § 1692e(11) of the FDCPA in two ways: (1) by

 failing to state that it (Defendant) was a debt collector in the Voice Message; and (2) by failing to

 state in the Voice Message that it (the Voice Message) was a communication from a debt collector.

         28.     WHEREFORE, Plaintiff, requests the Court enter judgment in favor of Plaintiff

 and against Defendant for: [1] Statutory damages, as provided under 15 U.S.C. §1692k; [2] Costs

 and attorneys’ fees, as provided by 15 U.S.C. §1692k; and [3] Such other or further relief as the

 Court deems proper.
                                                                                                               PAGE | 4 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-62391-WPD Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 6




                                             COUNT II.
                                  VIOLATION OF FLA. STAT. § 559.72(9)

       29.         Plaintiff incorporates by reference paragraphs 1-23 as though fully set forth herein.

       30.         Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

 otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

 prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

 “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla. Stat. §559.72(9).

       31.         The Consumer Debt is a debt governed by the FDCPA. For Defendant to lawfully

 seek the collection of the Consumer Debt, Defendant must comply with the FDCPA.

       32.         As stated above, by failing to state that it (Defendant) was a debt collector in the

 Voice Message; and by failing to state in the Voice Message that it (the Voice Message) was a

 communication from a debt collector. Defendant asserted that it (Defendant) had the legal right

 to attempt to collect the Consumer Debt without disclosing the aforementioned.

       33.         Further, Defendant knew the Voice Message sent to Plaintiff violated the FDCPA.

 As set forth in Count I, Defendant violated the FDCPA and, as a result, Defendant was stripped of

 any authority it may have had to lawfully seek the collection of the Consumer Debt via the Voice

 Message.

       34.         Accordingly, by and through the Voice Message, Defendant attempted to collect a

 debt from Plaintiff, namely the Consumer Debt, that Defendant knew it could not legally collect

 from Plaintiff in violation of Fla. Stat. 559.72(9).

        35.        WHEREFORE, Plaintiff, requests the Court enter judgment in favor of Plaintiff

 and against Defendant for: [1] Statutory damages, as provided under Fla. Stat. §559.77(2); [2]
                                                                                                                 PAGE | 5 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62391-WPD Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 6




 Costs and attorneys’ fees, as provided by Fla. Stat. §559.77(2); [3] An injunction prohibiting

 Defendant from engaging in further collection activities directed at Plaintiff that violate the

 FCCPA; and [4] Such other or further relief as the Court deems proper.

                 DATED: November 23,

        2020

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF




                                                                                                               PAGE | 6 of 6
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
